We do not doubt the propriety of selling an estate in land for partition subject to a lease *Page 448 
outstanding in a lessee not a party to the partition. But where the complaining cotenant holds a lease, as in this case, on mining property, we think equity requires that his leasehold interest should be disposed of along with the rest of the estate to the end that all co-owners may be upon an equal footing in bidding for the property, and that the effort of one of the complainants in this cause to withhold his lease from the sale proposed deprived the bill of equity. As for the other objections found against, we are unable at this time to express any definite opinion, for the reason that at this late day of the term we have been unable to examine with care the questions involved. Our judgment is that the bill is wanting in equity for the reason indicated. Of course we do not deny complainant's right to be compensated for his lease.